February 16, 2021. 
Claims 1, 8-11, 20 and 22 have been amended by the Applicant.
Claims 21 and 23-24 have been cancelled by the Applicant
Claims 1-4, 6, 8-11, 13-18, 20 and 22 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6, 8-11, 13-18, 20 and 22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-4, 6 and 22): 
“A computer-implemented method comprising: receiving, using one or more computing synchronous communication devices, a plurality of discrete video streams from respective participating user computing devices of participating users that participate in a synchronous communication session; providing the synchronous communication session for the respective user computing devices to display the plurality of discrete video streams; rendering, for the respective user computing devices, a first video stream of a first user of the plurality of discrete video streams within a primary viewing field associated with the synchronous communication session, wherein the first video stream is from a first participating user computing device of the respective participating computing devices; rendering, for the respective user computing devices, a secondary viewing field that is associated with the synchronous communication session and includes a plurality of portions; rendering, for the respective participating user computing devices, select video streams of the plurality of the discrete video streams within the plurality of portions of the secondary viewing field;”  is disclosed in prior art by Bhat;
broadcasting the plurality of discrete video streams of the participating users by a broadcasting system that interfaces with the one or more synchronous communication computing devices of respective non-participating user computing devices of non-participating broadcast users that receive broadcasts from the broadcasting system, wherein the respective non-participating user computing devices of the non-participating broadcast users do not participate in the synchronous communication session, and wherein the synchronous communication computing devices that receive broadcasts are different from the synchronous communication computing devices;” is disclosed in prior art by Novak;  
“providing one or more templates to each of the respective non-participating user computing devices to enable each of the non-participating broadcast users to select a particular template from the one or more templates; enabling the non-participating broadcast users to individually select video streams to be rendered within a portion of a plurality of fields on the respective non-participating user computing devices, according to the particular template;” is disclosed in prior art by Richman;
“and wherein at least one of the one or more templates defines the primary viewing field and the plurality of portions of the secondary viewing field, and wherein at least a portion of the plurality of portions of the secondary viewing field includes a placeholder for display of the first video stream being shown in the primary field in a reduced-scale version, during rendering in real time of the first video stream in the primary field.” is disclosed in prior art by Both (US Patent Application 2007/0186177) Fig. 2 and ¶ [0030],[0036] shows a content navigation interface for a device, which includes an icon carousel at the bottom of the display showing a plurality of icons and an icon is highlighted when its associated content pane is being displayed, however Hope does not show first video stream being shown in the primary field in a reduced-scale version. In a Cranfill (US Patent Application 2011/0249073) [0759],[0223] shows a multi-participant broadcast video conference system, which displays the smaller version of the video or a still image, however Cranfill does not show the first video stream being shown in the primary field in a reduced-scale version and broadcast users do not participate in the synchronous communication session; 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Bhat, Novak, Richman, Both and Cranfill to arrive at the present invention as recited in the context of independent claim 2 as a whole. 
Independent claim 8 (and its dependent claims 9-11 and 13-14) and Independent claim 15 (and its dependent claims 16-18 and 20) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
 
RANJAN . PANT
Examiner
Art Unit 2458

								/RP/
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458